UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 13-1850


THEODORE B. GOULD; ESTATE OF    HELEN    C.   GOULD,   deceased,
Theodore B. Gould, Executor,

               Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

               Respondent - Appellee.



                           No. 13-1851


THEODORE B. GOULD; ESTATE OF    HELEN    C.   GOULD,   deceased,
Theodore B. Gould, Executor,

               Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

               Respondent - Appellee.




                           No. 13-1852


THEODORE B. GOULD; ESTATE OF    HELEN    C.   GOULD,   deceased,
Theodore B. Gould, Executor,

               Petitioners - Appellants,
          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.




Appeals from the United States Tax Court.     (Tax Ct. Nos. 11606-
10L, 004592-08, 005887-07L)


Submitted:   January 23, 2014            Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore B. Gould, Appellant Pro Se. Gilbert Steven Rothenberg,
Deputy Assistant Attorney General, Ivan C. Dale, Bruce R.
Ellisen, Anthony T. Sheehan, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In    these    consolidated      appeals,    Theodore     B.    Gould,

individually, and as in his capacity as executor of the estate

of his wife, Helen C. Gould, appeals from the tax court’s orders

upholding the Commissioner of Internal Revenue’s determinations

with respect to the Goulds’ income tax liabilities for the 2000

to 2003 and 2005 to 2007 tax years.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the tax court.              Gould v. Comm’r of Internal

Revenue,   Nos.    11606-10L,     004592-08,    005887-07L      (U.S.T.C.     Nov.

26, 2012; filed Feb. 22, 2013 & entered Feb. 25, 2013; Apr. 9,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the    materials

before   this    court    and   argument   would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                       3